Case:20-01947-jwo Doc #:392 Filed: 11/16/2020 Page 1 of 22

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re:

Chapter 11
BARFLY VENTURES, LLC, et al,’ Case No. 20-01947-jwb

Hon. James W. Boyd

Debtors.
Joint Administration
/
CERTIFICATE OF SERVICE

The undersigned certifies that on November 16, 2020 a copy of the Notice to Parties
in Interest of Hearing, Joint Motion of the Debtors and the Official Committee of Unsecured
Creditors for the Entry of an Order (I) Substantively Consolidating the Debtors’ Estates; (II)
Authorizing the Wind Down of the Estates; (III) Authorizing the Rejection of Contracts and
Leases; and (IV) Authorizing the Debtors to Certify that the Estate May Be Converted to
Chapter 7, and Notice of Entry of Amended Sale Order on the following by first class mail,
postage prepaid:

All those listed on the attached matrix

and the above referenced documents were served by the Clerk on all parties listed
through ECF in this matter.

Dated: November 16, 2020 WARNER NORCROSS + JUDD LLP

/s/ Rozanne M. Giunta

Rozanne M. Giunta (P29969)
Elisabeth M. Von Eitzen (P70183)
Stephen B. Grow (P39622)

715 E. Main Street, Suite 110
Midland, Michigan 48640
Telephone: (989) 698-3758
Attorneys for Debtors

 

1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
LLC and McFadden’s Restaurant Saloon)(4255).
- Case:20-01947-jwb Doc #:392 Filed: 11/16/2020

United States Attorney’s Office
Western District of Michigan
Bankruptcy Section
P.O. Box 208
Grand Rapids, MI 49501-0208

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Michigan Department of Treasury
Bankruptcy Unit
P.O. Box 30168
Lansing, MI 48909

Michigan Unemployment Ins. Ag.
Proof of Claim Unit
3024 West Grand Blvd.
Ste. 11-500
Detroit, MI 48202

Western District of Michigan
One Division Ave N, Room 200
Grand Rapids, MI 49503-3132

Michigan Dept. of Treasury
P.O. Box 30324
Lansing, MI 48909-7824

Michigan Dept. of Treasury
430 W. Allegan Street
Lansing, MI 48933

State of Michigan
7150 Harris Dr.
P.O. Box 30005

Lansing, MI 48909

City of Grand Rapids Treasurer
300 Monroe Ave. NW, Suite 220
Grand Rapids, MI 49503

Grand Rapids Income Tax Dept.
P.O. Box 109
Grand Rapids, MI 49501-0109

Barfly Ventures, LLC
35 Oakes Street, Suite 400
Grand Rapids, MI 49503-3137

Mark A. Sellers, as Trustee of the
Mark A. Sellers Trust
1 Ionia Ave. SW, Suite 200
Grand Rapids, MI 49503

Barfly Management LLC
1040 Oakleigh Ave. NW
Grand Rapids, MI 49504

City of East Lansing
Attn: Treasury
410 Abbot Road, Room 103
East Lansing, MI 48823

City of Ann Arbor Treasurer
Dept. 77602
P.O. Box 77000
Detroit, MI 48277-0602

City of Ann Arbor
Dept. 77610
P.O. Box 77000
Detroit, MI 48277

Illinois Attorney General
100 West Randolph Street
Chicago, IL 60601

Detroit Taxpayer Service Center
Coleman A. Young Municipal Cen.
2 Woodward Avenue, Suite 130
Detroit, MI 48226

Michigan Department of Treasury
City Tax Administration
P.O. Box 30813
Lansing, MI 48909

City of Holland
270 S. River Ave.
Lamont, MI 49430

Page 2 of 22
Congruent Investment Partners
CIP Administrative, LLC
Attn: Matt Killebrew
3400 Carlisle Street, Suite 430
Dallas, TX 75204

Mercantile Bank
310 Leonard Street NW
Grand Rapids, MI 49504

Mercantile Bank of Michigan
Miller, Canfield, Paddock & Stone
99 Monroe Ave. NW, Suite 1200
Grand Rapids, MI 49503-2670

Ottawa County Treasurer
12220 Filmore Street, Room 155
West Olive, MI 49460-0310

Indiana Attorney General’s Office

Indiana Government Center South

302 W. Washington St., 5“ Floor
Indianapolis, IN 46204

Indiana Dept. of Revenue
P.O. Box 7206
Indianapolis, IN 46207-7206

Indiana Dept. of Revenue
P.O. Box 7229
Indianapolis, IN 46207-7229

Indianapolis Dept. of Revenue
100 N. Senate Avenue
Indianapolis, IN 46204

Marion County Treasurer
P.O. Box 6145
Indianapolis, IN 46206

Marion County Treasurer
200 E. Washington St., Suite 1001
Indianapolis, IN 46204
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

City of Kalamazoo Treasurer
241 W. South Street
Kalamazoo, MI 49007

City of Kansas City
Revenue Division
City Hall, 2°¢ Floor
414 E. 12" Street
Kansas City, MO 64106

City of Kansas City
Revenue Division
P.O. Box 843322
Kansas City, MO 64184-3322

Missouri Attorney General
Supreme Court Building -
207 W. High Street
P.O. Box 899 -
Jefferson City, MO 65102

Missouri Dept. of Revenue
Taxation Division
P.O. Box 3000
Jefferson City, MO 65105-3000

Missouri Dept. of Revenue
Taxation Division
P.O. Box 840
Jefferson City, MO 65105-0840

Missouri Dept. of Revenue
Collections Department
415 E. 12" St., Suite 100
Kansas City, MO 64106

Missouri Dept. of Revenue
301 W. High Street
Jefferson City, MO 65102

Missouri Director of Revenue
Missouri Division
P.O. Box 456
Jefferson City, MO 65102

Missouri Director of Revenue
Division of Alcohol & Tobacco
P.O. Box 456
Jefferson City, MO 65102

Missouri Dept. of Transportation
105 W. Capital Avenue
Jefferson City, MO 65102

Attorney General of Kentucky
700 Capital Ave., Suite 118
Frankfort, KY 40601-3449

Fayette County Sheriff
150 N. Imestone, Suite 265
Lexington, KY 40507

Lexington-Fayette Division
Of Revenue
P.O. Box 14058
Lexington, KY 40512

Lexington-Fayette Urban County
Goverment
Lexington, KY 40512

Attorney General of Nebraska
2115 State Capitol
Lincoln, NE 68509

City of Lincoln Treasurer
555 South 10" St., Suite 103
Lincoln, NE 68508-2830

Lancaster County Treasurer
555 S. 10" St., Room 102
Lincoln, NE 68508

Nebraska Dept. of Revenue
P.O. Box 94818
Lincoln, NE 68509-4818

Nebraska Dept. of Revenue
1313 Farnam Street #10
Omaha, NE 68102

Page 3 of 22
Jefferson County Sheriff
531 Court Place, Suite 604
Louisville, KY 40202

Kentucky Dept. of Revenue
P.O. Box 856905
Louisville, KY 40202

Kentucky Dept. of Revenue
Division of Sale and Use Tax
Station 67
P.O. Box 181
Frankfort, KY40602-0181

Kentucky Dept. of Revenue
501 High Street
Frankfort, KY 40601

Louisville Metro Revenue Comm.
617 W. Jefferson Street
Louisville, KY 40202

Attorney General of Wisconsin
P.O. Box 7857
Madison, WI 53707-7857

- City of Madison Treasurer
City-County Building
210 Martin Luther King Jr. Blvd.
Room 107
Madison, WI 53703-3342

City Treasurer Madison Wisconsin
P.O. Box 2997
Madison, WI 53701

Dane County Treasurer
210 Martin Luther King Jr. Blvd.
Room 114
Madison, WI 53703

Wisconsin Dept. of Revenue
Tax Shelters Program
P.O. Box 8958
Madison, WI 53708-8958
Case:20-01947-jwb Doc #:392 Filed: 11/16/2020

Wisconsin Dept. of Revenue
P.O. Box 930208
Milwaukee, WI 53293-0208

Wisconsin Dept. of Revenue
2135 Rimrock Road
Madison, WI 53708

Attorney General for Minnesota
445 Minnesota Street
Saint Paul, MN 55414 .

Minnesota Dept. of Revenue
Mail Station 1765
Saint Paul, MN 55145-1765

Minnesota Dept. of Revenue
600 North Robert Street
Saint Paul, MN 55101

Minnesota Partnership Tax
Mail Station 1760
Saint Paul, MN 55145-1760

58 Ionia Holdings LLC
44 Grandville Ave. SW |
Suite 2
Grand Rapids, MI 49503.

1064 Bardstown, LLC
c/o Erika R. Barnes
401 Commerce Street
Suite 800
Nashville, TN 37219-2490

4265 Woodward Ventures, LLC
5000 Kendrick Street SE
Grand Rapids, MI 49512

Accident Fund
P.O. Box 40790
Lansing, MI 48901-7990

Attorney General of Florida
PL-01 The Capitol
Tallahassee, FL 32399-1050

City of Port St. Lucie
P.O. Drawer 8987
Port St. Lucie, FL 34985

Department of Business and
Professional Regulation
2601 Blair Stone Road
Tallahassee, FL 32399

Florida Dept. of Revenue
5050 West Tennessee Street
Tallahassee, FL 32399

St. Lucie County Tax Collector
P.O. Box 308
Fort Pierce, FL 34954-0308

City of Royal Oak Treasurer
City of Royal Oak — Taxes
P.O. Box 64
Royal Oak, MI 48068-0064

6280 LLC
47 S. Pennsylvania Street
Suite 1000
Indianapolis, IN 46204

222 Venture LLP
10 East Doty St., Ste. 300
Madison, WI 53703

A Closer Look, LLC
Valorie Gutzman
460 South Peachtree Street
Norcross, GA 30071

Accident Fund
P.O. Box 77000
Dept. 77125
Detroit, MI 48277

Page4of22_ .
City of St. Louis
Gregory F.X. Daly — Collector of
Revenue
200 Market Street, Room 410
Saint Louis, MO 63103-2841

St. Louis County
Collector of Revenue
41 S. Central Avenue

Saint Louis, MO 63105

Supreme Court of Missouri
P.O. Box 150
Jefferson City, MO 65102

787 Networks
787 Adelaide St. N
Suite 2
London, Ontario NSY2L8
Canada

2577 N. Clark Land Trust
22 Library Street
P.O. Box 523
Salisbury, CT 06068

2577 N. Clark Land Trust
Parallel Capital LLC, Trustee
c/o Lior Evan
64 Groton Street
Forest Hills, NY 11375

1064 Bardstown, LLC
c/o S&H Louisville, LLC
400 West Market Street
Suite 1800
Louisville, KY 40202

53 Commerce Building, LLC
Attn: Mark A. Sellers III

35 Oakes Street SW, Suite 400
Grand Rapids, MI 49503

Ace Lawn Care & Snow Removal
P.O. Box 75
Clawson, MI 48017

Ambherst Partners, LLC
255 Brown Street
Suite 120
Birmingham, MI 48009-6207
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

ADP LLC
P.O. Box 842875
Boston, MA 02284-2875

Airgas National Carbonation
P.O. Box 734673
Dallas, TX 75373-4673

Admiral Insurance Company
311 S. Wacker Dr. #3225
Chicago, IL 60606-6668

Alpha Baking Company
36230 Treasury Center
Chicago, IL 50594

Andrew Woodruff
2731 Colton Ave. SE
Grand Rapids, MI 49506-4930

Averus
3851 Clearview Court
Gurnee, IL 60031

A&G Partnership LLC
117 Center Street
East Lansing, MI 48823

AT&T
P.O. Box 5080
Carol Stream, IL 60197-5080

Allen’s Kentucky Mechanical
130 S. Killarney Dr.
Richmond, KY 40475

A/C Advantage Inc.
1926 SW Biltmore Street
Port St. Lucie, FL 34984

AXA XL
190 S. LaSalle St. #950
Chicago, IL 60603-3442

Airgas USA LLC
P.O. Box 734445
Chicago, IL 60673-4445

Allegra
3983 Linden Ave. SE
Grand Rapids, MI 49548

Ambius
P.O. Box 14086
Reading, PA 19612

Arena Group, LLC
85 Las Quebradas Lane
Alamo, CA 94507

Avidxchange Inc.
75 Remittance Dr., Ste. 6666
Chicago, IL 60675

Adams Outdoor Advertising
P.O. Box 809140
Chicago, IL 60680-9140

A&L Janitorial Inc.
P.O. Box 153
Kalamazoo, MI 9004

_ASC1
P.O. Box 8779
Madison, WI 53708

Accurate Electric
512 Marshall Road
Valley Park, MO 63088

Page 5 of 22
Abel Balderas
1133 Fremont Ave. NW
Grand Rapids, MI 49504

Adaptive Insights
Dept. LA 23246
Pasadena, CA 91185-3246

Allen Industries Inc.
P.O. Box 890290
Charlotte, NC 28289-8929

ARC Document Solutions, LLC
1009 West Maple Road
Clawson, MI 48017

Armock Mechanical
745 South State Street
Sparta, MI 49345

Arrowaste, Inc.
P.O. Box 828
Jenison, MI 49429

Advantage Water Cond. Inc.
5348 Victory Dr., Suite B
Indianapolis, IN 46203

American Leak Detection
P.O. Box 2073
Portage, MI 49081-2073

Aspen Waste Systems Inc.
2951 Weeks Ave. SE
Minneapolis, MN 55414

Alphabeta Brewery LLC
4310 Fyler Ave.
St. Louis, MO 63116
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Ameren Missouri
P.O. Box 88068
Chicago, IL 60680-1068

Banker Capital, LLC
6508 Crane Road
Ypsilanti, MI 48197

Blackhawk
6220 Stoneridge Mall Road
Pleasanton, CA 94588-3260

Bose McKinney & Evans LLP
111 Monument Circle, Ste. 2700
Indianapolis, IN 46204

Brian & Danielle Brennan
5950 Egypt Valley Ave. NE
Rockford, MI 49341

Brewers Supply Group
P.O. Box 74769
Chicago, IL 60694

Byron Plumbing Inc.
4577 88" Street SW
Byron Center, MI 49315

BSE Services
P.O. Box 456
Jefferson City, MO 65102-0456

B&E Taphaus Cleaning
P.O. Box 1
Edgerton, WI 53534

BD Clean LLC
P.O. Box 46188
Madison, WI 53744

BB&T Commercial Equipment
Capital Corp. now c/o Branch
Banking & Trust Company
P.O. Box 1847, 100-50-01-51
Wilson, NC 27894-1847

Becker & Poliakoff, P.A.
1 East Broward Road, Suite 1800
Fort Lauderdale, FL 33301

Black Truck Media & Marketing
255 Washington St. SE
Grand Rapids, MI 49503

Boss Business Solutions
724 George Street
Midland, MI 48640

Brydon, Sweardengen & England
312 East Capitol
P.O. Box 456
Jefferson City, MO 65102

Board of Water Commissioners
City of Detroit
P.O. Box 32711
Detroit, MI 48232

Brewers of Indiana Guild
1010 Center Avenue, Suite B
Indianapolis, IN 46202

Big Red Worms
2833 N. 57" Street
Lincoln, NE 68507

Badger Sports Properties, LLC
c/o Learfield Communications
P.O. Box 843038
Kansas City, MO 64184

Beechwood Sales & Service
5350 S. Emmer Dr.
New Berlin, WI 53151

Page 6 of 22
BJP Brew Investments, LLC
BJP Brew Investments 2, LLC
5273 140" Ave. NE
Bellevue, WA 98005-1024

Beer City Glass
3352 Lousma Drive SE
Wyoming, MI 49548-2252 '

Borgetto Investments, LLC
100 Monroe Center NW
Grand Rapids, MI 49503

Boston Square
1625 Kalamazoo Ave.
Grand Rapids, MI 49507

Bright House Networks
P.O. Box 30262
Tampa, FL 33630

Brooks Brewing
52033 Vandyke Ave.
Utica, MI 48316

Best Way Disposal
2314 Miller Road
Kalamazoo, MI 49001

Black Hills Energy
P.O. Box 6001
Rapid City, SD 57709-6001

Badger State Winery Coop.
W8896 County Road A
Delavan, WI 53115

Breakthru Beverage
489 North Prior Ave.
St. Paul, MN 55101
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Bastard Brothers Brewing Co.
2114 Penta Drive
High Ridge, MO 63049

CenterPoint Energy
P.O. Box 1700
Houston, TX 77251-1700

City of Holland
c/o Ronald J. VanderVeen
321 Settlers Road
Holland, MI 49423-3778

Club Lincoln
401 Westport Road
Kansas City, MO 64131

Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523-1502

Corrigan Logistics
23923 Research Drive
Farmington, MI 48335

Columbia Gas of Ohio
Revenue Recovery
P.O. Box 117
Columbus, OH 43216

Creative Ice
188 Wealthy SW
Grand Rapids, MI 49503

Culligan of Greater Kansas
P.O. Box 843142
Kansas City, MO 64184

Coloma Frozen Foods
4145 Coloma Road
Coloma, MI 49038

CDL Investments, LLC
5470 Kenowa Ave. SW
Wyoming, MI 49418-9501

Christopher Knape
2530 Maplewood Dr. SE
Grand Rapids, MI 49506-4757

Ciesa Design
200 E. Grand River
Lansing, MI 48906

Comcast
P.O. Box 70219
Philadelphia, PA 19176-0219

Compeat, Inc.
Dept. 0397
P.O. Box 120397
Dallas, TX 75312-0397

Cozzini Bros. Inc.
350 Howard Ave.
Des Plaines, IL 60018

Craig Bush Family Limited
Partnership
438 South Main Street, Suite 202
Rochester, MI 48307-2092

Cusano Baking Company
5480 West Hillsboro Blvd.
Coconut Creek, FL 33073

Comcast
P.O. Box 7500
Southeastern, PA 19398

Comcast
P.O. Box 3001
Southeastern, PA 19398-8001

Page 7 of 22
Consumers Energy Company
Attn: Legal Dept.
One Energy Plaza
Jackson, MI 49201-2357

Carlin, Edwards, Brown PLLC
2055 Orchard Lake Road
Sylvan Lake, MI 48320

Cleveland Menu Printing, Inc.
1441 E. 17" Street
Cleveland, OH 44114-2012

ComEd
P.O. Box 6111
Carol Stream, IL 60197-6111

Consumers Energy
P.O. Box 740309
Cincinnati, OH 45274

Coverall of West Michigan
5075 Cascade Rd. SE
Suite L
Grand Rapids, MI 49546-3751

Craig Wish Family Limited
Partnership
c/o Holly Jackson, Kuiper Kraemer
180 Monroe Ave. NW, #400
Grand Rapids, MI 49503-2695

Complete Comfort HVAC
P.O. Box 934
Greenwood, IN 46142

Crop Marks Printing
128 Coldbrook NE
Grand Rapids, MI 49503

Champion Utilities Billing Serv.
P.O. Box 1927
Hobe Sound, FL 33475
Case:20-01947-jwb

Coverall of Western Michigan
P.O. Box 72346
Cleveland, OH 44192

CTS Telecom Inc.
P.O. Box 33772
Detroit, MI 48232-3772

Calhoun Construction Services
3307 Gilmore Industrial Blvd.
Louisville, KY 40213

Century Link Communications
Business Services
P.O. Box 52187
Phoenix, AZ 85072-2187

Coverall North America, Inc.
2955 Momentum Place
Chicago, IL 60689

City of University City
6801 Delmar Blvd.
University City, MO 63130

Craft Republic LLC
1824 S. 34 St.
St. Louis, MO 63104

D. Park Smith
Law Office of D. Park Smith
250 Cherry Springs Rd., Ste. 200
Hunt, TX 78024-3010

DirecTV
P.O. Box 5006
Carol Stream, IL 60197

Driscon LLC
182 N. State Street
Sparta, MI 49345

Doc #:392 Filed: 11/16/2020
Citizens Energy Group
P.O. Box 7056
Indianapolis, IN 46207

CAD Management LLC
4050 Pennsylvania Ave.
Suite 400
Kansas City, MO 64111

Certified Refrigeration &
Mechanical, LLC
P.O. Box 8779
Madison, WI 53718

Commercial Gaskets
2637 27" Ave. S, Ste. #3
Minneapolis, MN 55406

Culligan Port St. Lucie
694 NW Enterprise Dr.
Port St. Lucie, FL 34986

Commercial Kitchen Services
88 Hanley Industrial Ct.
St. Louis, MO 63144

Crown Linen Service
322 E. Industrial Dr.
Columbia, IL 62236

Darren M. Malek
Veritas Law Group
107 W. Michigan Ave., Floor 5
Kalamazoo, MI 49007-3959

Doordash
901 Market St., 6 Floor
San Francisco, CA 94103

DTE Energy
P.O. Box 740786
Cincinnati, OH 45274-0786

Page 8 of 22
Comfort Systems USA Indiana
271 Fortune Circle East, Suite F
Indianapolis, IN 46241

Conference Technologies, Inc.
P.O. Box 66726
St. Louis, MO 63166

CenterPoint Energy
P.O. Box 4671
Houston, TX 77210-4671

Cocamo Distributing Inc.
385 Williams Point Blvd. #2
Cocoa, FL 32927

Charter Communications
P.O. Box 3019
Milwaukee, WI 53201-3019

Corvus of St. Louis
P.O. Box 1604
Maryland Heights, MO 63043

Crystal Heating & Cooling
P.O. Box 378
Crystal City, MO 63019

Delta Dental
16082 Collection Center Dr.
Chicago, IL 60693

Dover Grease Traps, Inc.
16585 13 Mile Road
Fraser, MI 48026 —

Duran Family Trust
257 Gamet Avenue
San Carlos, CA 94070
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Detroit Cutlery
16600 Industrial
Roseville, MI 48066

Detroit Health Department
3245 E. Jefferson, Ste. 100
Detroit, MI 48232

D-C Elevator Co., Inc.
709 Miles Point Way
Lexington, KY 40510-1008

Derby City Environmental
3610 Camp Ground Rd.
Louisville, KY 40211

Denny’s 5 Avenue Bakery
7840 5 Avenue
Minneapolis, MN 55420

Ecolab
P.O. Box 70343
Chicago, IL 60673

Ecolab Pest Elim. Div.
26252 Network Place
Chicago, IL 60673

Ellen Winterburn
7795 Wedgemont Ct. SE
Alto, MI 49302

Enviro — Master of West Michigan
P.O. Box 12350
Charlotte, NC 28220

Excel Pest Control
2246 Grainger Parkway
Lincoln, NE 68512

Dawson Rubin
1108 Watson St. SW
Grand Rapids, MI 49504

Deatons Mechanical Co.
1435 Brookville Way, Ste. J
Indianapolis, IN 46239

Domant Property Services
3904 S. 15%
Lincoln, NE 68502

Docu — Confidential, LLC
4100 Eastmoor Road
Louisville, KY 40218

David I. Greenbaum
333 SE 2™4 Avenue, Suite 2000
Miami, FL 33131

. Ecolab Ecosure
26397 Network Place
Chicago, IL 60607

Efilecabinet
3300 N. Ashton Blvd.
Suite 400
Lehi, UT 84043

Engineered Protection Systems
750 Front Ave. NW, Ste. 300
Grand Rapids, MI 49504

Envoy Facilities Maintenance
8014 Cumming Hwy., Ste. 403-406
Canton, GA 30115

Empire Disposal
2437 Alice Street
Detroit, MI 48212

Page 9 of 22
DLI Properties LLC .
2000 Brush St., Ste. 200
Detroit, MI 48226

DVCleanindy, LLC
12824 Raiders Blvd.
Fishers, IN 46037

Draftex
8526 L Street
Omaha, NE 68127

Delta Beer
167 E. Badger Road
Madison, WI 53713

E3 Enterprises, LLC
6254 Northwood Road
Dallas, TX 75225

Ecolab Food Safety Specialties
24198 Network Place
Chicago, IL 60673-1241

Egencia
500 W. Madison, Suite 1000
Chicago, IL 60661

Enroll123
P.O. Box 247
Nashville, IL 62263

Erin Lind
110 N. Birchwood
Louisville, KY 40206

Eufloria
935 Tropical Bay Court
Naples, FL 34120
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

First Savings Bank
c/o Ronald E. Gold
301 East Fourth Street
Cincinnati, OH 45202-4245

Fish Window Cleaning
P.O. Box 723
Grandville, MI 49468

Fish Window Cleaning -
P.O. Box 888
Ballwin, MO 63011

Field Fire Protection Inc.
4303 40" Street SE
Grand Rapids, MI 49512

FPL
General Mail Facility
Miami, FL 33188-0001

Fourth Enterprises, LLC c/o
Struesand Landon Ozburn Lemmon
1801 S. MoPac Expressway
Suite 320
Austin, TX 78746

Florida City Gas
P.O. Box 5410
Carol Stream, IL 60197-5410

Garry Boyd
1855 Colfax Avenue
Grand Haven, MI 49417

Gemini Media LLC
5750 New King Dr., Ste. 100
Troy, MI 48098-2696

Gordon Food Service
1300 Gezon Pkwy. SW
Wyoming, MI 49509

Fish Window Cleaning
P.O. Box 251302
West Bloomfield, MI 48325-1302

Fish Window Cleaning
P.O. Box 7304
St. Paul, MN 55107

Fayette Urban County Government
P.O. Box 34090
Lexington, KY 40588-4090

Fintech
3109 W. Dr. Martin Luther King Jr.
Blvd., Suite 200
Tampa, FL 33607

Frank Nesti
609 Chapin Ave.
Birmingham, MI 48009

Final Clean Pro LLC
2843 E. Grand River #253
East Lansing, MI 48823

Florida Fire & Security
Solutions, Inc.
1985 SW Notre Dame Ave.
Port St. Lucie, FL 34953

Gather Technologies
715 Peachtree St. NE, Ste. 8
Atlanta, GA 30308

Genevieve Gudebski Trust
Jay Gudebski Trust
1561 Rancho View Road
Lafayette, CA 94549

Grand Rapids Children’s Museum
11 Sheldon Ave. NE
Grand Rapids, MI 49503

Page 10 of 22
Fish Window Cleaning
P.O. Box 111
Oshtemo, MI 49077

Fish Window Cleaning
P.O. Box 1552
Palm City, FL 34991

FedEx
P.O. Box 371461
Pittsburgh, PA 15250-1461

First Savings Bank
Attn: Tom Maciejewski
6008 Brownsboro Park Blvd., Ste. D
Louisville, KY 40207

Front Line Safety
1643 Puddingstone Dr.
La Verne, CA 91750

Fred’s Key Service
3470 Second Ave.
Grand Rapids, MI 49503

Gardaworld
3209 Momentum Place
Chicago, IL 60689

Gemini Media LLC
401 Hall Street SW, Ste. 331
Grand Rapids, MI 49503

Gordon Food Service
Dept. CH 10490
Palatine, IL 60055

GreatAmerica Financial Services
Attn: Peggy Upton
P.O. Box 609
Cedar Rapids, IA 52406-0609
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Great America Financial Services

P.O. Box 660831
Dallas, TX 75266

Great Lakes West
24475 Red Arrow Hwy.
Mattawan, MI 49071

Green With Indy LLC
3514 Calibogue Circle
Indianapolis, IN 46228

Gargoyle Security Inc.
4321 Pittman Rd.
Kansas City, MO 64133

General Beverage
6169 McKee Rd.
Madison, WI 53744-4326

Green For Life
6200 Elmridge
Sterling Heights, MI 48313

HC Woodward LLC
477 Lake Park
Birmingham, MI 48009

HNI Risk Advisors
P.O. Box 510187
New Berlin, WI 53151

Hotschedules.com, Inc.
P.O. Box 848472
Dallas, TX 75284-8472

Humidity Controls LLC
3573 Port Cove Dr.
Waterford, MI 48328

GreatAmerica printer
P.O. Box 660831
. Dallas, TX 75266-0831

Green For Life
26999 Central Park Blvd., Ste. 200
Southfield, MI 48076

GTW Depot, LLC
200 West Michigan Ave., Ste. 201
Kalamazoo, MI 49007

GTT Communications
P.O. Box 842630
Dallas, TX 75284

Giant Jones Brewing, LLC
931 E. Main St., Ste. 9
Madison, WI 53703

Grey Eagle Distributing
2340 Millpark Dr.
Maryland Heights, MO 63043

HCBF, LLC
117 Center Street
East Lansing, MI 48823

Hoekstra Electrical Services
80 W. 64" Street
Holland, MI 49423

HR Collaborative LLC
678 Front Ave. NW, Ste. 265
Grand Rapids, MI 49504

Holland Board of Public Works
625 Hastings Ave.
Holland, MI 49423

Page 11 of 22
Great Lakes Sport & Social
Club LLC
2945 Division Ave. S
Grand Rapids, MI 49548

Geenen Dekock Properties, LLC
12 W. 8" St. #250
Holland, MI 49423

Gateway Huron, LLC

c/o Robert L. Stark Enterprises
1350 West Third Street
Cleveland, OH 44113

General Beer Distributors
6169 McKee Rd.
Madison, WI 53744-4326

Gold Coast Linen Service
1811 N. Dixie Hwy.
West Palm Beach, FL 33407

Happy PR
1059 Wealthy St. SE #202
Grand Rapids, MI 49506

HMS Equity Holdings
Matt Killebrew
3400 Carlisle St., Ste. 400
Dallas, TX 75204

HOODZ North America
731 Fairfield Ct.
Ann Arbor, MI 48108

Hyatt Place Royal Oak
422 N. Main St.
Royal Oak, MI 48067

Holston Gases
357 Blue Sky Parkway
Lexington, KY 40509
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Hayes Mechanical
5959 S. Harlem Ave.
Chicago, IL 60638

Hillsboro Brewing Company
611 Enterprise Dr.
Hillsboro, WI 54634

iHeartMedia
3964 Collection Center Dr.
Chicago, IL 60693-0039

Information Professionals Inc.
Dept. 888
P.O. Box 299
Emerson, NJ 07630

Ionia Retail, LLC
Attn: Eric Wynsma
44 Grandville Ave. SW, Ste. 001
Grand Rapids, MI 49503

Industrial Contractors
P.O. Box 208
Evansville, IN 47702

James Snelson
104 South G Street
Midland, TX 79701

Joe Mansueto
400 North Michigan Ave., Ste. 350
Chicago, IL 60611

Justin Pollock
1310 Aberdeen St.
Grand Rapids, MI 49505

Jani — King of Michigan, Inc.
154434 Collections Center Drive
Chicago, IL 60693

HMC Service Company
P.O. Box 32160
Dept. #136
Louisville, KY 40232-2160

Ice Town
27766 Network Place
Lockbox 27766
Chicago, IL 60673-1277

Indeed Inc.
Mail Code 5160
P.O. Box 660367
Dallas, TX 75266-0367

Innovo Development Group — RO
Innovo Development Group — PSL
Innovo Development Group - STL
1321 S. Westnedge Ave.
Kalamazoo, MI 49008

Ionia Venture LLC
4380 Brockton Dr. SE, Ste. 1
Grand Rapids, MI 49512

"Jacob & Annie Kebler
7708 Canary Lane
Jenison, MI 49428

Jeffrey Sorum
18329 Frontier Place
Eden Prairie, MN 55347

John Fulkerson
8301 North Central Expressway
Apt. N1006
Dallas, TX 75225

Jill Spruit
2162 Shenandoah Dr. NW
Grand Rapids, MI 49504-5912

JK East Beltline Real Estate
13405 West Star Drive
Suite 2
Shelby Township, MI 48315

Page 12 of 22
Hypercore Networks Inc.
2024 W. 15" St.
Plano, TX 75075

ID Watchdog Inc.
P.O. Box 71221
Charlotte, NC 28272

Infinisource Benefit Services
Attn: Finance Department
P.O. Box 889
Coldwater, MI 49036

Insite Business Solutions
P.O. Box 8494
Holland, MI 49422

Indianapolis Power & Light Co.
P.O. Box 110
Indianapolis, IN 46206-0110

James Ferrari and Sons Inc.
148 N. Groesbeck Hwy., Ste. A
Mt. Clemens, MI 48043

Jill & George Golder
900 20 Avenue South
Unit 815
Nashville, TN 37212

Joseph & Michelle Verbrugge
Family Trust UAD 6/21/10
1720 Flowers Crossing Dr. NE
Grand Rapids, MI 49525

John Sinkevics
7491 Las Palmas Dr. NE
Rockford, MI 49341

Jackson County Courthouse
Collections Department
415 E. 12™ Street
Suite 100
Kansas City, MO 64106
Case:20-01947-jwb

Jani — King of Louisville -
609 Reliability Circle
Knoxville, TN 37932

KM Prost, LLC
P.O. Box 161
Elk Rapids, MI 49629

K — Data Systems LLC
678 Front Ave. NW, Ste. 3
Grand Rapids, MI 49504

Kalamazoo County Health &
Community, Environ. Health
3299 Gull Road
P.O. Box 42
Nazareth, MI 49074

KU A PPL Company
P.O. Box 9001954
Louisville, KY 40290-1954

LASEP, LLC
c/o Learfield Communications
P.O. Box 843038
Kansas City, MO 64184-3038

Lisa Miller
1487 Stoney Lake Drive
Holland, MI 49424

Lee Shore Enterprises
c/o CWD Real Estate Investment
50 Louis NW, Ste. 600 .
Grand Rapids, MI 49503

Liberty Maynard LLC
30100 Telegraph Rd.
Suite 220
Bingham Farms, MI 48025

Media Place Partners
48 Broadway Ave. NW
Grand Rapids, MI 49504

Doc #:392 Filed: 11/16/2020
Kevin Kozak
2757 Copper Hill Dr.
Grand Rapids, MI 49525

Kermit Harris
1701 Southampton
Grand Rapids, MI 49508

Kaat’s Water Conditioning, Inc.
3470 Three Mile Road NW
Grand Rapids, MI 49534-1228

Kegworks
1460 Military Road
Rear Building
Buffalo, NY 14217

Kent County Health Department
7 Fuller Ave. NE
Grand Rapids, MI 49503

Leonard’s Syrups
4601 Nancy
Hamtramck, MI 48212

Lobb & Hurst, PLLC
4898 Brownsboro Road
Suite 300
Louisville, KY 40207-2427

Lansing Board of Water & Light
P.O. Box 13007
Lansing, MI 48901-3007

Lincoln Electric Systems
P.O. Box 2896
Omaha, NE 68103

MI Hop Alliance
51960 W. 12 Mile Road
Wixom, MI 48393

Page 13 of 22
Khaled Ibrahim
7308 N. Tipton Ave.
Kansas City, MO 64152

Keg Logistics LLC
9360 Station Street #325
Lone Tree, CO 80124

Kalamazoo County Health &
Community, Environ. Health
311 E. Alcott St.
Kalamazoo, MI 49001

Kentucky American Water
P.O. Box 371880
Pittsburgh, PA 15250

Knoebel Construction Inc.
18333 Wings Corporate Drive
Chesterfield, MO 63005

LG&E
P.O. Box 9001960
Louisville, KY 40290-1960

Louisville Water Company
550 South Third Street
Louisville, KY 40202-1839

Live Nation Worldwide, Inc.
20 Monroe Live
11 Ottawa Ave. NW
Grand Rapids, MI 49503

Legend Companies
12467 Boone Ave., Ste. 1
Savage, MN 55378

Mike Moore
2010 Alamanda Drive
Miami, FL 33181
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Mills Transfer
656 Rose Street
Lincoln, NE 68508

MNY Locksmith, LLC
671 E. Long Road
Bloomfield Hills, MI 48304

Mr. Handyman Detroit
P.O. Box 182
Birmingham, MI 48012

Michigan Natural Storage Co.

1200 Jude Ave. SW
Grand Rapids, MI 49509

Micro Matic
2386 Simon Court
Brooksville, FL 34604

Mark Gray
918 SW Jeremko Avenue
Port St. Lucie, FL 34953

Mark One Electric Company
909 Troost Ave.
Kansas City, MO 64106

Maid Brigade of Lexington
634 Brookgreen Lane
Lexington, KY 40509

Med — 1 Leonard
1140 Monroe, Ste. 150
Grand Rapids, MI 49503

Missouri American Water
P.O. Box 6029
Carol Stream, IL 60197

Mitchelle Jump
5349 Stoney Brook
Kalamazoo, MI 49009

Mac Services, Inc.
Roto-Rooter
P.O. Box 83617
Lincoln, NE 68501-3617

Mutual of Omaha
Policyholder Services
P.O. Box 2147
Omaha, NE 68103-2147

Mahoney Environmental
37458 Eagle Way
Chicago, IL 60678

Main Street Equity Interest
D1300 Post Oak Blvd.
Suite 800

Houston, TX 77056

Midwest Cutlery Service
P.O. Box 20520
Dayton, OH 45420

Missouri Organic Recycling Inc.
7700 E. US Hwy. 40
Kansas City, MO 64129

Matthew McKissock
1010 Follett Run Road
Warren, PA 16365

Michigan Carpet & Air Duct
Cleaning
2845 Truffle Dr.
Troy, MI 48083

Mr. Handyman of Central
St. Louis County
9 Midland Ave., Ste. D
Maryland Heights, MO 63043

Page 14 of 22
MLive Media Group
Dept. 77571
P.O. Box 77000
Detroit, MI 48277-0571

Mr. Handy Man of Louisville
12200 Shelbyville Road
Suite 205
Louisville, MI 40243

My Green Michigan LLC
5834 Michigan Rd.
Dimondale, MI 48821

Madison Gas & Electric
P.O. Box 1231
Madison, WI 53701-1231

Metro Detroit Screen Printing
15841 24 Mile Road
Macomb, MI 48042

Monarch Beverage
9347 E. Pendleton Pike
Indianapolis, IN 46236

Mr. Handyman of Northeast
Johnson County
10595 Widmer Street
Lenexa, KS 66215

Mark’s Reddi Rooter & Plumbing
1425 Gilson Street
Madison, WI 53715

Metropolitan St. Louis Sewer Dept.
P.O. Box 437
St. Louis, MO 63166-0437

NuC02, LLC
2800 SE Market Place
Stuart, FL 34997-4965
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Nebraska Industrial
Refrigeration, Inc.
6921 W. Remington Drive
Lincoln, NE 68532

Nantucket Baking Company
200 Union NE
Grand Rapids, MI 49503

Nick’s Gyro’s LLC
2727 W. Michigan Ave.
Kalamazoo, MI 49006 —

Nuarx Inc.
P.O. Box 771994
Detroit, MI 48277-1994

Office Depot
P.O. Box 633301
Cincinnati, OH 45263

Oracle Screening Services Inc.

68 Weiskopf Ave., Ste. 15
McKinney, TX 75070

Ottawa County Health Dept.
12251 James St., Ste. 200
Holland, MI 49424

Open Table
29109 Network Place
Chicago, IL 60673-1291

Page Communications
308 Westport Rd.
Kansas City, MO 64111

Project 35 LLC
c/o Rockford Construction
61 First St. NW
Grand Rapids, MI 49504

Netwolves Netwok Services
P.O. Box 826923
Philadelphia, PA 19182

NCR Corporation
P.O. Box 198755
Atlanta, GA 30384

NIR
6921 West Remington Drive
Lincoln, NE 68532

Nicollet on Fifth Apartments
c/o AEW Management LP
465 Nicollet Mall
Minneapolis, MN 55401

Office Depot
6600 N. Military Trail
Bankruptcy Processing
Boca Raton, FL 33496-2434

Organix Recycling
19065 Hickory Creek Dr., Ste. #240
Mokena, IL 60448-8596

Omega : Yeast Labs
3030 S. Grand Blvd. #200
St. Louis, MO 63118

Open Works
4742 N. 24" St., Ste. 450
Phoenix, AZ 85016

Pepsi Kansas City
75 Remittance Dr., Ste. 1884
Chicago, IL 60675

Pellitteri Waste Systems
P.O. Box 259426
7035 Raywood Rd.
Madison, WI 53725

Page 15 of 22
N2 Ventures LLC
Attn: Tim Nagelkirk
2845 Wilson Ave. SW, Ste. C
Grandville, MI 49418

Network Fire & Security
32 Jonquil St. SW
Grand Rapids, MI 49548

Northstar Capital Partners LLC
Attn: Russell C. Youngdahl, Jr.
110 S. Jackson St., Ste. 206
Jackson, MI 49201

Oakland County Circuit Court
1200 N. Telegraph Rd., Dept. 404
Pontiac, MI 48341-0404

OLO
285 Fulton St., 82™ Floor
New York, NY 10007

Otis Elevator Company
P.O. Box 73579
Chicago, IL 60607-3757

Outfront Media/CBS Outdoor
P.O. Box 33074
Newark, NJ 07188

Oakland County Health Division
Attn: EHS
27725 Greenfield Rd.
Southfield, MI 48076

Project Oscar, LLC
1142 Miracle Hills Dr., Ste. 400
Omaha, NE 68154

Pepsi Madison
P.O. Box 7425
Madison, WI 53707
Case:20-01947-jwb Doc #:392. Filed: 11/16/2020

Phillips Distributing Corp.
P.O. Box 7725
3010 Nob Hill Rd.
Madison, WI 53707

Pure Tap Inc.
413 Martha St. S$
Stillwater, MN 55082

Port St. Lucie Circuit Court
201 South Indian River Dr.
Fort Pierce, FL 34950

Perry D. Monioudis
1398 SW 160" Ave., Ste 102
Weston, FL 33326

Perkins Coie LLP
P.O. Box 24643
Seattle, WA 98124

Pitney Bowes Global
Financial Services
P.O. Box 371887

Pittsburgh, PA 15250-7887

Pro Mechanical Services, Inc.
P.O. Box 364
Trenton, MI 48183

Plaza Storage
Dept. 9536
P.O. Box 30516
Lansing, MI 48909-8016

River Dolphin Productions LLC
119 Paddock Ave. SE, Apt. 1
Grand Rapids, MI 49506

Rivers Edge Landscape Management
5558 West River Dr.
Comstock Park, MI 49321

Professional Pest Control, Inc.
2614 Damon Rd.
Madison, WI 53713

Pure Pressure Plus LLC
P.O. Box 4803
East Lansing, MI 48826

Premier Beverage Co.
9801 Premier Parkway
Miramar, FL 33025

Patty Matters
3439 Senora Ave. SE
Grand Rapids, MI 49508

Perrigo Printing
125 Ottawa Ave. NW
Ledyard Building
Grand Rapids, MI 49503

Pizza Parliament LLC
199 Deer Run Dr. NE
Ada, MI 49301

Produce Alliance
2055 Nelson Miller Parkway
Louisville, KY 40223

Purchase Power
P.O. Box 371874
Pittsburgh, PA 15250-7874

RLM Services, LLC
510 Cheshire Dr. NE
Grand Rapids, MI 49505

Reagan Outdoor — Indianapolis
511 Madison Ave.
Indianapolis, IN 46225

Page 16 of 22

Positive Solutions Group
301 Williamston Center Rd.
Suite 500
Williamston, MI 48895

Paradise Plants
550 SW Kabot Ave.
Port St. Lucie, FL 34953

Patrick David Kuehl, Jr.
4801 Main St., Ste. 1000
Kansas City, MO 64112

Paytronix Systems, Inc.
80 Bridge St.
Newton, MA 02458

Phil Crawford
679 Mountain Ave.
Berkeley Heights, NJ 07922

Plante & Moran PLLC
634 Front Ave. NW
Grand Rapids, MI 49504

Professional Maintenance
Of Michigan, Inc.
1640 Elizabeth NW
Grand Rapids, MI 49504

QSR Automations Inc.
2301 Stanley Gault Parkway
Louisville, KY 40223

Roto-Rooter Sewer & Drain
3901 Besech Rd., Ste. 600
Ypsilanti, MI 48197

Republic National Dist.
700 W. Morris
Indianapolis, IN 46225
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Roto-Rooter Service Company
5672 Collections Center Dr.
Chicago, IL 60693

R.E. Golden Produce Co. |
1337 Gilson St.
Madison, WI 53715

R.L. Schrieber
P.O. Box 95000-5970
Philadelphia, PA 19195

Restaurant Technologies, Inc.
12962 Collections Center Dr.
Chicago, IL 60693

Richard Smith
26 Gibralter Dr. NE
Rockford, MI 49341

Round It Up America
P.O. Box 844284
Los Angeles, CA 90084-4284

Saladino Smoke LLC
758 Ada Way Ave. SE
Ada, MI 49301

Shawn & Alexandria Blonk
1063 Ardmore SE
Grand Rapids, MI 49507

Sonitrol Great Lakes — MI
P.O. Box 30516
Dept. 9513
Lansing, MI 48909

Sparkling Windows Corp.
6820 Lansdown Dr.
Dimondale, MI 48821

Roma Bakery
3351 NE Choteau Trafficway
Kansas City, MO 64117

River Rouge Brewing Co. LLC
111 N. Main St., Unit 311
Royal Oak, MI 48067

Red Tap Solutions
23207 South Chrysler Dr.
Hazel Park, MI 48030

Richard & Bernadette Cooley
4427 Harvey Ave.
Western Springs, IL 60558

Rock Creek Advisors LLC
555 Fifth Ave., 14 Floor
New York, NY 10017

Rowster Coffee
632 Wealthy St. SE
Grand Rapids, MI 49503 ©

Sarah Jones
915 Washington St. #101
Kansas City, MO 64105

Smart Care Equipment Solutions
EEC Acquisition LLC
P.O. Box 74008980
Chicago, IL 60674-8980

Sonitrol Great Lakes — MI
7241 Fenton Rd.
Grand Blanc, MI 48439

Stanley Convergent Security
Solutions, Inc.
Dept. CH 10651
Palatine, IL 60055

Page 17 of 22
Rotella’s Italian Bakery, Inc.
6949 S. 108" St.
La Vista, NE 68128

Royal Oak Storage
313 E. Hudson Ave.
Royal Oak, MI 48067

Republic
1633 Highwood West
Pontiac, MI 48340-1244

RLM Services, LLC
510 Cheshire Dr. NE
Grand Rapids, MI 49505-4245

Roger Lipton
983 Park Ave.
New York, NY 10028

Rutledge Ecenia, P.A.
P.O. Box 551
Tallahassee, FL 32302-0551

Schiff Hardin LLP
233 South Wacker Dr., Ste. 7100
Chicago, IL 60606

Snappy App, Inc.
125 5" Ave., Floor 5
New York, NY 10003

Sonitrol of Lexington, Inc.
3166 Custer Dr.
Lexington, KY 40517

Star2Star Communications LLC
P.O. Box 97231
Las Vegas, NV 89193
Case:20-01947-jwb

Steptoe & Johnson PLLC
P.O. Box 247
Bridgeport, WV 26330

Suter Mechanical Inc.
P.O. Box 22735
Lexington, KY 40522

Summit Distributing
3201 Rider Trail South
Earth City, MO 63045

Sanimax LLC
2099 Badgerland Dr.
Green Bay, WI 54303

Southern Wine & Spirits -
39303 Country Club Dr., Ste. A-11
Farmington, MI 48331

Semi Charmed Life
888 Seventh Ave., 7" Floor
New York, NY 10106

Talentreef
Dept. CH 19769
Palatine, IL 60055

TDS
P.O. Box 94510
Palatine, IL 60094

The Knot
11106 Mockingbird Dr.
Omaha, NE 68137

Thine Barfly, LLC
601 Fifth St. NW, Ste. 301
Grand Rapids, MI 49504

Doc #:392 Filed: 11/16/2020

Steve & Allison Cestari
3182 Baypoint Dr.
Rochester, MI 48309

Swept Away
5238 324 Ave.
Hudsonville, MI 49426

Superior Elevator Inspections LLC
403 Axminister Dr., Ste. 101
Fenton, MO 63026

Sonitrol of Western Kentucky
10600 Timberwood Circle, Ste. 1
Louisville, KY 40223

Semco Energy
P.O. Box 740812
Cincinnati, OH 45274-0812

Sweet House Foundation
254 Fulton St. E
Grand Rapids, MI 49503

Talentreef
P.O. Box 7410017
Chicago, IL 60674

Teldesigns Inc.
P.O. Box 2625
Holland, MI 49422

The Lock Up Storage Centers
701 N. 7 St.
Minneapolis, MN 55411

Thyssenkrupp Elevator Corp.
P.O. Box 933004
Atlanta, GA 31193

Page 18 of 22
Stratus Solutions
P.O. Box 211339
Denver, CO 80221

Spire
Drawer 2
St. Louis, MO 63171

Spruce Linen Supply
9311 Bryant Ave. S
Bloomington, MN 55420-3403

Swanel Beverage Inc.
P.O. Box 1186
Hammond, IN 46325

Screen Ideas
3257 Union St. SE
Grand Rapids, MI 49548

Tacos El Cunado
1024 Bridge St. NW
Grand Rapids, MI 49504

TBX
601 Fifth St. NW, Ste. 301
Grand Rapids, MI 49504

The Edelen Company Inc.
4170 Shoreline Dr.
Earth City, MO 63045

The Walking Wiener
1342 Fish Rd. SE
Grand Rapids, MI 49506

TIAA Commercial Finance Inc.
P.O. Box 911608
Denver, CO 80291-1608
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Todd Kronebusch
1537 Providence Cove Ct.
Byron Center, MI 49315

The Green Company
7310 Woodward Ave., Ste. 740
Detroit, MI 48202

Tiki Farm Inc.
1120 Calle Cordillera, Ste. 101
San Clemente, CA 92673

Tech Masters Inc.
2024 SW 6" St.
Lincoln, NE 68522

Uline
P.O. Box 88741
Chicago, IL 60680

Unifirst Corporation-Louisville
2900 Blankenbaker Parkway
Louisville, KY 40299

Unifirst Corporation-Kansas City
1103 Erie St. North
Kansas City, MO 64116

Utility Recovery Systems -
1721 S. Franklin Rd., Ste. 200
Indianapolis, IN 46239-2270

United Mobile Power Wash, Inc.
P.O. Box 725257
Berkley, MI 48072

Uline Inc.
12575 Uline Dr.
Pleasant Prairie, WI 53158-3686

Town Center Inc.
P.O. Box 2273
Brighton, MI 48116

Terminix Processing Center
P.O. Box 742592
Cincinnati, OH 45274

Time Warner Cable
Box 223085
Pittsburgh, PA 15251

The Delmar Loop
6150A Delmar, Ste. 210
St. Louis, MO 63112

Unifirst Corporation-Michigan
1300 Auburn Ave.
Pontiac, MI 48342

Unifirst Corporation-Lincoln
9757 South 140"
Omaha, NE 68138

Unifirst Corporation-Indianapolis
4201 Industrial Blvd.
Indianapolis, IN 46254

United Electrical Contractors
1314 .N. Larch St.
Lansing, MI 48906

Untappd
21 South Front St.
Wilmington, NC 28401

UniFi Equipment Finance, Inc.
801 W. Ellsworth Rd
Ann Arbor, MI 48108-3314

Page 19 of 22
Travelers Insurance

One Tower Square
Hartford, CT 06183

Temp — Con Incorporated
15670 S. Keeler
Olathe, KS 66062

Taylor’s Drain & Sewer Service
2201 Sewell St.
Lincoln, NE 68502

Total Organics Recycling
39 Old Elam Ave.
Valley Park, MO 63088

Unifirst Corporation-Madison
W136 N4863 Campbell Dr.
Menomonee Falls, WI 53051

Unifirst Corporation-Lexington
1191A Brock McVey Dr.
Lexington, KY 40509

Uribe Refuse Services
46 North 48" St.
Lincoln, NE 68504

Unemployment Services, Inc.
141 Glengary Rd.
Walled Lake, MI 48390

US Signal
201 Ionia Ave. SW
Grand Rapids, MI 49503

Valley City Linen
10 Diamond Ave. SE
Grand Rapids, MI 49506
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Veritiv
140 Thorn Hill Rd.
Warrendale, PA 15086

Verizon Wireless
P.O. Box 660108
Dallas, TX 75266-0108

Voss Lighting
P.O. Box 22159
Lincoln, NE 68542-2159 .

Victorian Square, LLC
401 West Main St., Ste. 313
Lexington, KY 40507

West Michigan Document
Shredding LLC
P.O. Box 459
Hudsonville, MI 49426

William Vosseler
4246 Marber Ave.
Lakewood, CA 90713

Wooten Family Trust
1637 Santa Rosa Ave.
Santa Barbara, CA 93109

Wolf Tanglefoot LLC
2465 Byron Station Dr. SW, Ste. F
Byron Center, MI 49315

Windstream
P.O. Box 9001908
Louisville, KY 40290-1908

Welders Supply Company
P.O. Box 8875
Beloit, WI 53512-0875

Veritiv
P.O. Box 644520
Pittsburgh, PA 15264

Vicinity Energy Grand Rapids
50 Louis St. NW, Ste. 500
24535 Network Place
Grand Rapids, MI 49503

VSP Insurance Co.
P.O. Box 742788
Los Angeles, CA 90074-2788

Waste Management
P.O. Box 9001054
Louisville, KY 40290-1054

Western World
300 Kimball Dr., Ste. 500
Parsippany, NJ 07054

Williams Group Inc.
70 Jonia Ave., Ste. 200
Grand Rapids, MI 49503

Wolfe Service, LLC
838 West River Center Dr., Ste. B
Comstock Park, MI 49321-9024

Wolf Tanglefoot, LLC
c/o Rachel L. Hillegonds
Miller Johnson
P.O. Box 306
Grand Rapids, MI 49501-0306

Wessel’s Draft Design and Service
9462 Brownsboro Rd. #151
Louisville, KY 40241

Wirtz Beverage Wisconsin
500 W. North Shore Dr.
Hartland, WI 53029

Page 20 of 22
Veritiv
Commercial Collection Corp. of NY

34 Seymour St.
Tonawanda, NY 14150-2126

Vos Glass, Inc.
902 Scribner NW
Grand Rapids, MI 49504

Visionary School of Arts
1724 SE Indian St.
Stuart, FL 34997

Waste Pro
P.O. Box 865185
Orlando, FL 32886-5185

William Holmes
P.O. Box 3728
Midland, TX 79702

Wisely Inc.
205 E. Washington St., Ste. 2A
Ann Arbor, MI 48104

WI-FI Guys LLC
7265 Highway |
Finland, MN 55603-4009

Waste Management of Michigan
P.O. Box 4648
Carol Stream, IL 60197-4648

Westrock CP LLC
P.O. Box 49813
Atlanta, GA 30384-9813

Xcel Energy
P.O. Box 9477
Minneapolis, MN 55484-9477
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020 Page 21 of 22
Yelp, Inc.

P.O. Box 398857
San Francisco, CA 94139-8857

Michael V. Maggio
Office of the US Trustee
The Ledyard Building, 2" Floor
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865
John W. Lucas
Pachulski Stang Ziehl & Jones LLP
150 California St., 15" Floor
. San Francisco, CA 94111-4554

50 Commerce Building LLC
35 Oakes St., Ste. 400
Grand Rapids MI 49503

Project Oscar LLC
10340 N 84" St.
Omaha NE 68122

Abel Balderas
317 Maizie Lane
Sparta MI 49345

Great America Financial Services
625 First Street SE
Cedar Springs IA 52401

Ice Town
140 N Mitchell Ct Ste 100
Addison IL 60601

Palladin PR
633 W 5™ St 28" Fl
Los Angeles CA 90071

Star2Star Communications
600 Tallevast Rd St 202
Sarasota FL 37243

Zurich
1400 American Lane
Schaumburg, IL 60196

iHeart Media, Inc.
20800 Stone Oak Parkway
San Antonio, TX 78258-7460

Michael M. Malinowski PLC
740 Alger SE
Grand Rapids, MI 49507-3531

Ionia Ventures LLC
80 Ottawa Ave NW, Ste. 415
Grand Rapids MI 49503

Airgas Bulk
2530 Sever Road, Ste. 300
Lawrenceville GA 30043

Ecolab Pest Elim Div
655 Lone Oak Dr ESC E3
Eagan, MN 55121

Grubhub
111 W Washington Ste 2100
Chicago IL 60602

Jake Kibler
7708 Canary Lane
Jenison MI 49428

Postmates
690 5® Street
San Francisco CA 94107

TIAA
10 Waterview Blvd
Parsippany NY 07054

Dean E. Rietberg
Office of US Trustee
The Ledyard Building, 2"4 Floor
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865

Jason H. Rosell
Pachulski Stang Ziehl & Jones LLP
150 California St., 15 Floor
San Francisco, CA 94111-4554

Mark Sellers
1040 Oakleigh Rd. NW
Grand Rapids, MI 49504-3715

HC Woodward LLC
5000 Kendrick St.
Grand Rapids MI 49512

Airgas Rental
6055 Rockside Woods Blvd
Independence OH 44131

Garda CL Great Lakes Inc
GardaWorld
2000 NW Corporate Blvd
Boca Raton FL 33431

Hypercore Networks
PO Box 840964
Dallas TX 75284

Mlive Media Group
3102 Walker Ridge Dr NW
Walker MI 49544

SALT Production Agency
1837 Pembroke St SE
Grand Rapids MI 49508

Ambius
1125 Berkshire Blvd., Ste. 150
Wyomissing, PA 19610
Case:20-01947-jwo Doc #:392 Filed: 11/16/2020

Empire Disposal Adaptive Insights
1545 Clay St., Unit 5 2400 Geng Road, Ste. 200
Detroit, MI 48211 Palo Alto, CA 94303
Jani — King of Michigan, Inc. Unifirst
31420 Northwestern Hwy., Ste. 125 1339 Healy
Farmington Hills, MI 48334 Kalamazoo, MI 49048

Page 22 of 22
Great Lakes Sport &
Social Club LLC
1324 Lake Drive SE
Grand Rapids, MI 49506

Project 35, LLC
601 First Street NW
Grand Rapids, MI 49504
